Citation Nr: 0008527	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for  service connection for otitis media of 
the left ear with perforated eardrum.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

In a December 1996 rating action, the RO denied the veteran's 
claim for service connection for otitis media of the left ear 
with perforated eardrum.  The veteran was notified of the 
denial and of his appellate rights by a letter dated in 
December 1996, but he did not file a timely notice of 
disagreement with the December 1996 rating action.  A notice 
of disagreement filed by the veteran in February 1998 was not 
accepted by the RO as timely.  Subsequently, in an April 1998 
rating action, the RO denied service connection for otitis 
media of the left ear and tinnitus.  The veteran perfected a 
timely appeal as to both issues.  

The veteran was afforded a hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
July 1999.  A transcript of the hearing is of record.

The veteran has advanced arguments that he should be service 
connected for bilateral hearing loss.  This issue has not 
been developed for appellate review and will not be addressed 
herein.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a rating action of  December 1996, the RO denied 
service connection for otitis media of the left ear on the 
basis that the evidence did not show existence of a current 
disability; although notified of that decision and of his 
appellate rights in a letter from the RO dated in that same 
month, the veteran did not file a timely appeal and that 
decision become final.

2.  No new evidence has been associated with the claims file 
since the December 1996 rating action denying service 
connection for otitis media of the left ear that is probative 
of the veteran's claim for otitis media of the left ear.

3.  The veteran has not submitted evidence to justify a 
belief by a fair and impartial individual that his claim for 
service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1996 rating action denying 
service connection for otitis media of the left ear is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for otitis media of the left ear has not been 
presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
tinnitus.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in essence, that he should be service 
connected for otitis media of the left ear and for tinnitus.  
In particular, he alleges that his left ear drum was 
perforated in service and has caused him problems ever since.  
He claims that his tinnitus is a result of exposure to 
acoustic trauma in service.

A review of the service medical records reveals that the 
entrance physical examination was negative for any findings, 
diagnoses or treatment of otitis media of the left ear with a 
perforated eardrum or tinnitus.  On examination on May 1, 
1967, the eardrums were reported to be intact.  Later in May 
1967, while the veteran was stationed in North Carolina, a 
treatment record noted that there was a small perforation of 
the eardrum of the left ear drum.  In a subsequent treatment 
record in May 1967 it was noted that the veteran had had his 
ears cleaned but he still complained of some pain in his ear.  
In June 1967 the right ear was cleaned and irrigated; wax was 
removed.  The discharge examination was negative for any 
findings, diagnoses, or treatment of otitis media of the left 
ear with a perforated eardrum, or tinnitus.   

In a December 1996 rating action, the RO denied service 
connection for otitis media of the left ear with a perforated 
eardrum on the basis that the evidence did not show a current 
disability and, hence, the claim was not well-grounded.  The 
veteran did not timely appeal the decision. 

Received in February 1998 were duplicates of service medical 
records already considered, with certain entries highlighted 
by the veteran, which he submitted in support of his claim.  
At that time, he claimed that his ear disorders were related 
to his exposure to acoustic trauma as a "combat Marine."  
In March 1998, the veteran was advised by the RO that his 
February 1998 submission was not accepted as a notice of 
disagreement, because it was not timely filed.  He was 
advised that appeals must be filed within one year of the 
date of notification of an adverse decision.  He was also 
told that his claim could be reconsidered with the submission 
of new and material evidence and examples of what constituted 
new and material evidence were set forth.  

The April 1998 rating decision noted that no new evidence had 
been submitted concerning the claim for service connection 
for left otitis media with perforated eardrum and that, in 
the absence of evidence of residual disability, the claim 
remained not well-grounded. 

At a hearing before the undersigned Member of the Board at 
the RO in July 1999, the veteran testified that he ruptured 
his left eardrum while he was under water.  He stated that he 
developed ringing in his ears a period of time after he 
injured his eardrum.  He testified that he was exposed to 
much acoustic trauma in service.  In response to questioning, 
the veteran conceded that he had not discussed tinnitus with 
a medical care provider.  He stated that his left eardrum had 
healed, but that he believed that his current hearing loss 
may be related to the otitis media in service.

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A.  Otitis Media of Left Ear 

As noted above, in a December 1996 rating action, the RO 
denied service connection for left otitis media with 
perforated eardrum.  The veteran was notified of the 
determination but not file a notice of disagreement within 
one year of the notification.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material."  Id.  
Second, if VA determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Winters, supra.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant 
since the previously disallowed claim in order to determine 
whether a claim must be reopened.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The evidence of record in December 1996 revealed that the 
veteran was treated for a perforated eardrum in service.  The 
veteran has not submitted any evidence of treatment or 
diagnosis of otitis media of the left ear or a perforated 
eardrum since the RO's initial decision in December 1996 or 
evidence to show that the disability currently exists.  In 
fact, at his hearing on appeal, the veteran indicated that 
his eardrum was healed and reported no current otitis media.  
As such, the criteria for reopening his claim for service 
connection for otitis media of the left ear with a perforated 
eardrum is not met.  In this regard, the Board recognizes 
that the RO denied this claim on a different basis (that the 
claim was not well-grounded).  However there is no prejudice 
to the veteran.  He was advised by the RO that his earlier 
claim was final and that he needed to submit new and material 
evidence to reopen the claim.  The only evidence submitted 
consisted of duplicates of service medical records and 
hearing testimony in which he reiterated the same argument as 
presented previously.  Under these circumstances, a remand 
would serve no useful purpose.

B.  Tinnitus

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).   
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As will be explained below,
the Board finds that his claim is not well-grounded.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) has held that in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Court has held that Congress specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents had resulted in a disability.  
Hence, in the absence of proof of a present disability (and, 
if so, of a 
nexus between that disability and service), there can be no 
valid claim.  Brammer v. Derwinski, 3Vet.App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In 
this case there is no evidence of a current diagnosis of 
tinnitus.  Thus, the first and most fundamental requirement 
of a well-grounded claim has not been met in the instant 
case.

While the veteran may well believe that he currently has 
tinnitus and that it is related to his active duty service, 
as a layperson without medical training or expertise, he is 
not competent to render an opinion on a medical matter, such 
as the diagnosis of the currently claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).   

Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  The veteran specifically indicated at the time of his 
hearing that he had not reported the existence of tinnitus to 
a physician.  

As a final matter, the Board notes that in the June 1998 
statement of the case, the RO clearly explains the evidence 
needed to present a well grounded claim, and the reasons why 
the current claim is inadequate, the Board finds that the 
duty to inform has been met.  See 38 U.S.C.A. § 5103 (West 
1991); Robinette, 8 Vet. App. at 77-78.  

ORDER

As new and material evidence with respect to the claim for 
service connection for otitis media of the left ear with 
perforated eardrum has not been met, the claim is not 
reopened, and the appeal as to that issue is denied.

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for tinnitus, 
the appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


